Supplement dated October 13, 2014 to the Prospectus dated May 1, 2008 for MONY Variable Universal Life Prospectuses dated May 14, 2004 for MONY Custom Equity Master and The MONYEquity Master Prospectus dated May 1, 2003 for MONY Variable Universal Life Prospectus dated May 1, 2002 for MONY Custom Estate Master Prospectus dated January 14, 2002 for MONY Survivorship Variable Universal Life Issued By MONY Life Insurance Company- MONY Variable Account L And Prospectus dated May 1, 2008 for MONY Variable Annuity Prospectuses dated May 14, 2004 for MONY Custom Master and The MONYMaster Prospectus dated May 4, 2004 for MONY C Variable Annuity Prospectus dated May 3, 2004 for MONY L Variable Annuity Prospectus dated May 1, 1996 for The ValueMaster Prospectus dated May 1, 1992 for The MONYMaster Issued By MONY Life Insurance Company- MONY Variable Account A This Supplement amends certain information contained in your Prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. On June3, 2014, Protective Life Corporation, a Delaware corporation ("PLC"), entered into an Agreement and Plan of Merger (the "Merger Agreement") with The Dai-ichi Life Insurance Company, Limited, a kabushiki kaisha organized under the laws of Japan ("Dai-ichi") and DL Investment (Delaware),Inc., a Delaware corporation and wholly-owned subsidiary of Dai-ichi ("DLI"), providing for the merger of DLI with and into PLC (the "Merger"), with PLC surviving the Merger as a wholly-owned subsidiary of Dai-ichi. The Merger has been approved by the Boards of Directors of Dai-ichi and PLC and by the stockholders of PLC at a meeting held on October 6, 2014. It is expected to close by the end of 2014 or early 2015, subject to regulatory approvals in Japan and the U.S., and other customary closing conditions. Protective Life Insurance Company (“Protective Life”) is a Tennessee corporation and a wholly-owned subsidiary of PLC.Protective Life is licensed to transact life insurance business in 49 states and the District of Columbia. On October 1, 2013, Protective Life acquired the stock of MONY Life Insurance Company (“MONY”), a wholly-owned subsidiary of AXA Financial, Inc.As a result, MONY is a wholly-owned subsidiary of Protective Life. Under the terms of the Merger transaction, MONY will continue in its present role as the issuer of your contract, and will remain responsible for customer service and administration for all contracts and policies it has issued. All of your rights and benefits under your contract and MONY’s obligations under the contract will remain unchanged. Dai-ichi, founded in 1902 and headquartered in Tokyo, Japan, is one of the top 20 global life insurers and operates throughout Japan, Australia, Vietnam, Indonesia, India and Thailand. PLC, whose primary subsidiary, Protective Life, was founded in 1907, is headquartered in Birmingham, Alabama, and offers a diverse portfolio of personalized products and services to meet the unique life insurance, retirement income and asset protection needs of individuals and families throughout the United States.
